DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Yanbin Xu on August 24, 2021.

The application has been amended as follows: 
Claim 1:
A method for controlling a controllable device, comprising:
establishing, by the controllable device, a cellular network connection with a base station after a start-up operation is completed; establishing, by the controllable device, a wireless fidelity (WIFI) network connection with a control apparatus for controlling the controllable device after establishing the cellular network connection with the base station; and receiving, by the controllable device, control signaling from the base station through the cellular network connection and receiving, by the controllable device, data from the control apparatus through the WIFI network connection, wherein the control signaling is configured to control the controllable device to perform an operation corresponding to the control signaling, wherein the controllable device is a multi-mode controllable device supporting both a cellular communication mode and a WIFI communication mode, wherein the controllable device is an unmanned aerial vehicle, and the corresponding operation is at least one of a take-off operation, a landing operation, an operation of flying along a preset trajectory, or a data acquisition operation.
Claim 5:

         The method according to claim 1, wherein receiving the control signaling from the base station through the cellular network connection comprises: receiving the control signaling forwarded by the base station through the cellular network connection, wherein the control signaling is sent to the base station from the control apparatus, the method further comprises:
performing the corresponding operation according to the control signaling.
Claim 7:
A method for controlling a controllable device, comprising:
establishing, by a control apparatus, a cellular network connection with a base station after a start-up operation is completed; establishing, by the control apparatus, a wireless fidelity (WIFI) network connection with the controllable device after establishing the cellular network connection with the base station; and transmitting, by the control apparatus, control signaling to the base station through the cellular network connection and transmitting, by the control apparatus, data to the controllable device through the WIFI network connection, wherein the control signaling is configured to control the controllable device to perform an operation corresponding to the control signaling, wherein the controllable device is an unmanned aerial vehicle, and the corresponding operation is at least one of a take-off operation, a landing operation, an operation of flying along a preset trajectory, or a data acquisition operation.
Claim 13:
An apparatus for controlling a controllable device, comprising:
a processor; and a memory for storing instructions executable by the processor,
wherein the processor is configured to: establish, by the controllable device, a cellular network connection with a base station after a start-up operation is completed; establish, by the controllable device, a wireless fidelity (WIFI) network connection with a control apparatus for controlling the controllable device after establishing the cellular network connection with the base station; and receive, by the controllable device, control signaling from the base station through the cellular network connection and receive, by the controllable device, data from the control apparatus through the WIFI network connection, wherein the control signaling is configured to control the controllable device to perform an operation corresponding to the control signaling, wherein the controllable device is a multi-mode controllable device supporting both a cellular communication mode and a WIFI communication mode, wherein the controllable device is an unmanned aerial vehicle, and the corresponding operation is at least one of a take-off operation, a landing operation, an operation of flying along a preset trajectory, or a data acquisition operation.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7, 13, the prior art and De Rosa et al (Pub No : US 20180375568 A1) and Geng et al (Pub No : US 20200143692 A1) and Anderson et al (Pub No : US 20200225684 A1) and Sills et al (US Patent No 10351240 B1) and Manges (Pub No : US 20170064498A1) and Zavesky et al (Pub No : US 20180014162 A1) either alone or in combination fails to teach the features of establishing, by a controllable device a wireless fidelity network connection with a control apparatus for controlling the controllable device after establishing the cellular network connection with the base station; and receiving, by the controllable device, control signaling from the base station through the cellular network connection and receiving, by the controllable device, data from the control apparatus through the WIFI network connection, wherein the control signaling is configured to control the controllable device to perform an operation corresponding to the control signaling, wherein the controllable device is a multi-mode controllable device supporting both a cellular communication mode and a WIFI communication mode, wherein the controllable device is an unmanned aerial vehicle, and the corresponding operation is at least one of a take-off operation, a landing operation, an operation of flying along a preset trajectory, or a data acquisition operation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCEA MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641